May 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         MICHAEL SCOTT, Appellant

NO. 14-12-00269-CV                          V.

                           FURGAN ALI, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on December 21, 2011. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Michael Scott.
      We further order this decision certified below for observance.